El Juez Asociado Señor Ortiz
emitió la opinión del Tribunal.
Debemos resolver si bajo el cuadro fáctico de este caso y a tenor con la doctrina de Pueblo v. Rivera Tirado, 117 D.P.R. 419 (1986), el haber pospuesto por veintiséis días un juicio ya *784comenzado constituye un error que da lugar a la revocación de las sentencias y la celebración de un nuevo juicio. Dicha suspensión y señalamiento se hizo a pesar de la oportuna ob-jeción de la defensa.
El Ministerio Fiscal acusó a Jesús Ramos Álvarez de violar los Arts. 6 y 8 de la Ley de Armas, 25 L.P.R.A. sees. 416, 418 y de asesinato en primer grado, 33 L.P.R.A. see. 4002. Cele-brado el juicio ante jurado, éste rindió veredictos de culpa-bilidad por asesinato en segundo grado, con votación de 9 a 3 y en el caso del Art. 8 por unanimidad. El juez emitió fallo de culpabilidad por la infracción al Art. 6. Oportunamente fue sentenciado a cumplir dieciocho años de reclusión por el delito de asesinato en segundo grado y a una pena de tres años de presidio por el Art. 8 y seis meses por el Art. 6, cuyos términos se cumplirían consecutivamente.
Los hechos (1) que dan lugar al fallo de culpabilidad ocu-rrieron el 31 de diciembre de 1982 frente al Bar La Esperanza de Añasco. El único testigo ocular que atestó en el juicio, Roberto Matías Perea, declaró que David Talavera llegó al Bar La Esperanza, unos veinticinco minutos antes de su muerte, en aparente estado de embriaguez. (2) En dicho lugar, Tala-vera pidió varios tragos al dueño del local, conocido por Papo, quien era hermano del apelante, y mientras éste le servía, Talavera le tocaba la cara y decía que él no era un rata. Surge además que a solicitud de los parroquianos que se encontraban en el local, Talavera se marchó en dirección a su auto. Una vez en él, inició la marcha para alejarse del sector pero retro-cedió para acercarse al bar nuevamente. En esos momentos al-guien da la voz de que Talavera sacó un arma y luego se oye-ron unas detonaciones.
*785El testigo Matías Perea declaró en el directo que no había “visto” las detonaciones. Pero, según surge de la exposición narrativa de la prueba, págs. 4-6, también testificó lo si-guiente :
. . . que el occiso arrancó el automóvil en dirección a Añasco, pero que de repente se det[uvo] y di [o] marcha atrás; que cuando el occiso di [o] marcha atrás él estaba den-tro del negocio frente a la vellonera la cual no estaba encen-dida; que el occiso detuvo el carro como a doce pies del tes-tigo; que de donde él estaba él podía ver la parte de atrás del carro; que cuando el occiso di [o] marcha atrás alguien gritó que éste había sacado un arma; que cuando eso sucedía el acusado y Perfecto estaban dentro de la tienda; que al él o[í]r eso se movió y se arrinconó a la vellonera; que al hacer ese movimiento él no se fijó d[ó]nde estaba el acusado; que en el momento del grito en el negocio había como quince o dieciséis personas; que éstos estaban en silencio; que la persona que gritó lo que dijo fue “cuidado que sacó un arma”; que oyó bien claro lo de “cuidado sacó un arma”; que en ese momento él vi [o] al acusado acercarse al carro por la puerta del conductor; que el acusado se tardó cuatro o cinco segun-dos en llegar al carro del occiso; que no recuerda cu[á]ndo el acusado se despegó del mostrador; que una vez el acusado salió fuera del negocio se acercó al carro del occiso y force-jearon; que el forcejeo lo hicieron estando uno dentro del ca-rro y el otro frente a la puerta; que lo que él alcanzó a ver fue al acusado y al occiso empujándose; que lo que él vi [o] [fue] dos o tres empujones; que cuando él vi [o] el forcejo se retiró y se escondió en la tienda; que durante el forcejeo no oyó que mediaran palabras; que luego de esconderse no vi [o] m[á]s nada; que mientras él vi [o] lo que pasaba no re-cuerda si el occiso salió del carro; que lo que él vi [o] lo hizo por espacio de cuatro o cinco segundos aproximadamente; que estando escondido en la tienda oyó varias detonaciones, no sabe qu[é] las produjo; que luego de la última detonación esperó un ratito, salió fuera del negocio, se montó en su ca-rro y se dirigió a su casa; que al salir del negocio no se fijó en lo que había en el carro del occiso; que ya todo el mundo se había ido para su casa; que el carro del occiso se encontraba como a ocho pies de donde él estaba; que bajo el estado de *786nervios que él salió no miró al carro del occiso y se fue dere-cho para su casa; que había hablado con el Fiscal César Mercado el día de la investigación del caso en Añasco. El testigo fue confrontado con una declaración jurada prestada por él el día 1ro. de enero de 1983 ante el Fiscal"César Mercado ([exhibit] VII del pueblo) y admitió haberla efectuado de su puño y letra. Declaró, que dicha declaración la había hecho el 1ro. de enero a las 4:00 de la tarde en el cuartel de la poli-cía de Añasco; que el agente Armando González y el Fiscal César Mercado lo habían presionado para que diera dicha de-claración; que la presión que el Fiscal Mercado le hizo fue que le dijo “si no decía la verdad lo iba a enviar para la cár-cel de Aguadilla”; que lo que [é] 1 puso en la declaración “González le dijo que lo pusiera”; “que él dijo esa noche la verdad”; confrontado con la declaración jurada en la cual en una parte había dicho “David salió fuera del negocio acon-sejado por m[í] se montó en el carro y Dio [sic] asia [sic] atrás y viro [sic] el carro frente al negocio y en [ese] mo-mento fue que jesús [sic] se le acerco [sic] al carro y le quito [sic] Revolvel [sic] a David y jesús [sic] dio unos pa-sos asia [sic] atras [sic] y le Disparo [sic] A [sic] David varias veces y se retiro [sic] varios piez [sic] . . .” con lo de-clarado en el interrogatorio directo en el sentido de “que no había visto las detonaciones”; se le preguntó que cu[á]l de las dos versiones era lo cierto, a lo que respondió “lo cierto es que no vi los disparos, s[í] los sentí”; a preguntas del tribunal el testigo declaró que lo que había escrito en el papel era la verdad, que lo que decía la declaración es la verdad; que lo cierto es que Papo le dijo.al occiso, al éste pedir el primer trago, que se fuera del negocio; que a pesar de que antes había declarado que no había hablado al occiso lo cierto es que él le dijo también que se fuera; se le confrontó con el he-cho de si se mantuvo en el negocio después del último disparo o si se fue para su casa rápidamente, a lo que manifestó que él esperó hasta que creyó que no habría más tiros y tan pronto eso sucedió se marchó a su casa. Se le preguntó por el tribunal que cuál de las dos versiones era la cierta, si la ofre-cida en sala o la escrita, a lo cual el testigo declaró que la escrita; que “después de los disparos todo el mundo se alejó y dejaron a David solo en el carro y yo me fu [i] para mi casa”; que no recuerda muchas de las cosas que declaró ante *787el Fiscal al otro día de los hechos, por la presión, que le hizo el agente Armando González y el Fiscal; que la presión era que si no ponía lo que ellos, le decían lo mandarían para Aguadilla; que la presión era que le decían que si no decía la verdad lo mandaban para Aguadilla; que no lo presionaron de ninguna otra manera, que no lo amenazó ni se le acercó. Finalmente el Fiscal César Mercado le preguntó si él con-sideraba que él como Fiscal había sido irrespetuoso en algún momento durante la investigación, a lo que el testigo respon-dió en la afirmativa y explicó que ello se debía a que él le metió miedo de que lo mandaría para la cárcel.
Luego en el contrainterrogatorio declaró que cuando Tala-vera dio hacia atrás fue que gritaron que había sacado un arma; que en ese momento fue que el acusado y Talayera em-pezaron a forcejear en el carro; que en eso él se escondió. (E.N.P., pág. 8.)
Nos remitimos nuevamente a la exposición narrativa por ser un reflejo fiel de lo acontecido. De la misma surge que en ese momento aconteció lo siguiente:
Terminado de prestar testimonio Roberto Matías Perea, el Fiscal César Mercado llamó como segundo testigo al poli-cía José A. López. En ese momento la defensa objetó la pre-sentación de dicho testigo debido a que el mismo no aparecía anunciado en el pliego acusatorio como testigo de cargo. El tribunal sostuvo a la defensa en su planteamiento. Luego de eso el mencionado fiscal informó al tribunal que dicho testi-monio, al igual que el del agente Armando González, quien tampoco había sido anunciado como testigo, eran indispensables para su caso, por lo que solicitaba que se incluyera los mismos, se suspendiera el proceso y se le diera a la defensa un término para prepararse. La defensa por su parte se opuso a la suspensión; alegando que el Ministerio Público el día anterior había declarado que estaba listo para entrar al juicio y que ahora no podía alegar lo contrario. No empece a esos argumentos el tribunal concedió lo solicitado por el Fiscal. Luego de eso el tribunal llamó al panel de jurado y le informó que el proceso por una cuestión de derecho tenía que suspen-derse y que el mismo continuaría el próximo 8 de agosto. *788Ante ese señalamiento la defensa planteó que el mismo, era uno muy largo, lo que podía ocasionar que el jurado se con-taminara, no empece a ello el tribunal lo mantuvo. E.N.P., págs. 9-10.
Al reanudarse el proceso veintiséis días después, el tribunal sustituyó al jurado Sr. Amador Acosta con motivo de una situación que discutiremos más adelante.
Al reanudarse el juicio el policía López declaró que acudió a la casa del dueño del negocio a investigar, y el aquí apelante salió con las manos en alto indicando que tenía el arma en la cintura. La investigación sobre el arma ocupada reveló que ésta pertenecía a Talavera, quien únicamente poseía licencia de tiro al blanco.
El apelante señala que en el proceso celebrado en su contra:
1. Cometió error el Honorable Tribunal de Instancia al suspender el proceso, sobre la objeción de la defensa, luego de haber comenzado el desfile de la prueba de cargos, para que el Ministerio Público incluyera otro testigo, el cual tuvo la oportunidad de incluirlo con anterioridad, pero que sin razón alguna no lo había hecho.
2. Cometió error el Honorable Tribunal de Instancia al suspender el proceso sobre la objeción de la defensa, para veintis [é] is días después de haber comenzado el desfile de la prueba de cargo y luego de que la defensa le señalara que una suspensión tan extensa podía dar lugar a que el jurado fuera indebidamente influenciado en contra del acusado apelante.
3. Cometió error el Honorable Tribunal de Instancia al no disolver el jurado que intervino en el proceso luego de per-catarse personalmente y demostrársele que uno de los miem-bros del cuerpo llevó información al cuerpo en pleno en cuanto a unos acercamientos que le habían hecho en contra del acusado, amigos y familiares de la víctima, durante el período de tiempo que el proceso estuvo suspendido.
El apelante argumenta su primer señalamiento a base de que el tribunal abusó de su discreción, al suspender el juicio, ya que carecía de fundamentos para ello. El Procurador General sostiene que el tribunal actuó conforme a derecho.
*789La Regla 52 de Procedimiento Criminal establece que:
En los casos en qne se presentare acusación, antes de so-meterse a juicio al acusado deberá llevársele al tribunal para el acto en sesión pública de la lectura de la misma, a no ser que en. ese acto el acusado renunciare a dicha lectura, y para que formule su alegación. Sujeto a lo dispuesto en la Regla 243, el acusado deberá hallarse presente para la lectura de la acusación. Se le entregará una copia de la acusación con una lista de los testigos, antes de que se le requiera que formule alegación alguna. 34 L.P.R.A. Ap. II, R. 52.-
La Regla 64 (ñ) de Procedimiento Criminal establece que podrá solicitarse la desestimación de la acusación o de la denuncia si “no se ha notificado al acusado la lista de los nombres y direcciones de los testigos que El Pueblo se propone usar en el juicio”. 34 L.P.R.A. Ap. II, R. 64 (ñ). La razón por la cual se requiere que al acusado se le suministre la lista de los testigos de cargo es para que éste pueda prepararse adecuadamente para el juicio. Hoyos Gómez v. Tribunal Superior, 90 D.P.R. 201, 203 (1964).
En Pueblo v. Santiago, 56 D.P.R. 109 (1940), el apelante planteó como error que el tribunal permitiera la inclusión de dos testigos no anunciados, sin suspender el proceso para permitir dicha inclusión y darle oportunidad a la defensa de prepararse. Resolvimos bajo el Art. 142 del Código de Enjuiciamiento Criminal del cual procede la Regla 52 actual, y de acuerdo con las circunstancias allí presentes, que el tribunal no abusó de su discreción al permitir que dos testigos no anunciados declararan en el juicio. Consideramos entonces que el allí apelante no alegó sorpresa, ni perjuicio,' ni necesidad de tiempo para refutar sus declaraciones. Reafirmamos que el tribunal, dentro de su discreción, puede permitir la inclusión de testigos no anunciados en el juicio.
En el caso ante nos la suspensión la concedió el magistrado para darle oportunidad a la defensa de prepararse adecuada-mente. Sin embargo, surge claramente del expediente de autos *790que el fiscal fue quien solicitó la suspensión argumentando que ello era necesario para la defensa. Ésta se opuso a la misma. Los testigos a incluirse fueron los agentes investigadores Gon-zález y López, asignados a raíz de los hechos que dan lugar a las acusaciones contra el aquí apelante, los cuales habían par-ticipado en la vista preliminar. (3) Al no alegar la defensa sorpresa, perjuicio, ni necesidad de tiempo para prepararse, el juez debió haber permitido los testimonios. En las circunstan-cias presentes erró al suspender el juicio.
En cuanto al segundo señalamiento de error, argumenta el apelante que el señalamiento de la continuación del juicio para veintiséis días después le violó su derecho a juicio rápido, a un juicio justo e imparcial, a que la duración de la suspensión y señalamiento del juicio para veintiséis días después podía dar lugar a que el jurado fuera indebidamente influenciado.
Apoya su argumentación de violación a derecho a juicio rápido en la decisión de Barker v. Wingo, 407 U.S. 514 (1972). En Pueblo v. Rivera Tirado, supra, examinamos el aspecto referente a la dilación en el desenvolvimiento del juicio. Allí recogimos y aplicamos de Barker v. Wingo, supra, los cuatro criterios a examinarse en conjunto y las circunstancias relevantes para evaluar las reclamaciones de violaciones al derecho a juicio rápido: (1) duración de la tardanza; (2) razones para la dilación; (3) si el acusado ha invocado oportunamente ese derecho; (4) perjuicio resultante de la tardanza. Señalamos además que ninguno de los factores es determinante y están sujetos a un balance. Eesolvimos que los criterios apuntados por su equivalencia conceptual son extensivos al juicio en su fondo.
Señalamos, además, que el derecho a juicio rápido conlleva el análisis de diversos factores. La pesquisa de si se in-*791fringió o no ese derecho, no debe descansar exclusivamente en una regla inflexible adherida a medidas de calendario que im-pida la ponderación de todos los intereses en juego. El enfoque es más bien de tipo pragmático y responde a la naturaleza in-herente de la dinámica del derecho a juicio rápido. Es rela-tivo, no absoluto. Juicio rápido no es un concepto inconsistente con cierta tardanza, pero la demora no debe ser intencional ni opresiva.
En Pueblo v. Rivera Tirado, supra, transcurrieron cuatro meses y trece días desde que se comenzó el juicio y se dictó el fallo. Ocurrieron dieciocho suspensiones. Resolvimos que aun cuando la dilación fue excesiva, el apelante no objetó las sus-pensiones y recesos. Tampoco pudo demostrar perjuicio real y sustancial. Ello así, no encontramos motivo para conceder au-tomáticamente la revocación solicitada a base de una aplica-ción laxa del concepto constitucional de juicio rápido.
A la luz de la norma prevaleciente debemos resolver si se le violó el derecho a juicio rápido al aquí apelante.
1. Duración de la tardanza
Hemos dicho antes que el juicio fue suspendido una sola vez y por veintiséis días. También apuntamos que no existe en autos explicación o justificación para dicha tardanza. El juicio concluyó tres días después de reiniciarse.
2. Razones para la dilación
Ante el silencio del récord ante nos, sobre la razón para un señalamiento tan tardío, debemos imputarlas a congestión del calendario, Pueblo v. Rivera Tirado, supra, lo que no constituye justa causa para la demora en la celebración del juicio en una causa penal. Jiménez Román v. Tribunal Superior, 98 D.P.R. 874, 883 (1970).
3. Si el acusado ha invocado oportunamente su derecho a juicio rápido
El acusado se opuso a la suspensión y al señalamiento tan distante. Apoyó su objeción en que la duración excesiva de la *792suspensión daría lugar a contaminación del jurado. No re-clamó expresamente violación a su derecho a juicio rápido.
4. Perjuicio resultante de la dilación
El perjuicio particular alegado por el apelante es que la suspensión dio lugar a que personas, familiares y amigos del occiso hablaran, por lo menos con un miembro del panel de jurado para que éste se inclinara en contra del acusado, y que el jurado se enteró de estos acercamientos; que el occiso era una persona muy conocida en el distrito; que los jurados esta-ban dispersos por el distrito, y que el periódico El Vocero pu-blicó noticias sobre el caso. Específicamente nos llama la aten-ción de los acercamientos a uno de los miembros del jurado, lo que motivó que el tribunal lo retirara del panel. En ese mo-mento el tribunal de instancia llamó al jurado e inquirió sobre si estos hechos le afectaban, y ellos indicaron que no.
A pesar de eso, ya por lo menos algunos de los jurados se habían enterado del acercamiento por familiares y amigos de la víctima, con el propósito evidente de influenciar la mente de dicho jurado contra el acusado. (E.N.P., págs. 10-25.)
En este caso la demora en la continuación del juicio del acusado lesionó su derecho a un juicio rápido, justo e imparcial. Él sufrió un perjuicio real al suspenderse su caso durante veintiséis días en los cuales, entre otros posibles efectos, se dio oportunidad a que se hicieran unos acercamientos al jurado.
Aunque considerado el planteamiento en forma aislada, no incidió el tribunal al no disolver el jurado, resolvemos que, dentro de la totalidad de las circunstancias presentes, ello es un factor adicional que aumenta nuestras dudas fundadas sobre si el apelante recibió un trato justo y un juicio imparcial.
El efecto acumulativo de los errores, dentro de las circuns-tancias, da lugar a la revocación de las sentencias y la celebra-*793ción de un nuevo juicio. Pueblo v. Santos López, 87 D.P.R. 624, 632 (1963).
El apelante no reclamó oportunamente su derecho a juicio por jurado en el caso de infracción al Art. 6 de la Ley de Armas. Pueblo v. Laureano, 115 D.P.R. 447 (1984). En adición dicha norma sólo tiene efectos prospectivos. Siendo la prueba suficiente se confirmará la sentencia por infracción al Art. 6 de la Ley de Armas.
Por la conclusión a la que hemos llegado, resulta innece-sario discutir los restantes errores señalados por el ape-lante. (5) Basta señalar que no fueron cometidos.
Por los fundamentos expuestos, se confirmará la sentencia por infracción al Art. 6 de la Ley de Armas y se revocarán las otras sentencias y se ordenará un nuevo juicio en los casos de asesinato en segundo grado e infracción al Art. 8 de la Ley de Armas.
El Juez Asociado Señor Negrón García emitió opinión disi-dente. El Juez Asociado Señor Rebollo López concurre con la sentencia emitida en cuanto la misma decreta la revocación de las convicciones por los delitos de asesinato en segundo grado e infracción al Art. 8 de la Ley de Armas de Puerto Rico. Disiente de la sentencia emitida en tanto en cuanto la misma confirma la convicción por infracción al Art. 6 de la citada Ley de Armas en vista de lo resuelto en Pueblo v. Laureano, supra, y de que el apelante oportunamente reclamó su derecho a jui-cio por jurado, hecho que acepta el Procurador General.

 Resumimos los hechos básicos según surgen de la exposición narra-tiva df la prueba preparada por la defensa y aprobada por el tribunal, sin objeción del fiscal.


 Hecho corroborado por el protocolo de autopsia.


De los autos originales se desprende que las denuncias originales fueron presentadas por el agente Armando González, en las cuales figuraba como testigo el policía López.


 Entre otros, que la prueba no estableció la culpabilidad del acusado más allá de duda razonable. Aunque el testimonio del testigo Matías Perea es vacilante y pudo haber dado lugar a una rebaja en la calificación del delito o la exoneración del apelante, el jurado rechazó la parte de su testi-monio que resultaba exculpatoria. Nos abstendremos de intervenir para al-terar el veredicto. La prueba de cargo era suficiente para establecer los elementos de los delitos de asesinato y portación ilegal de un arma de fuego.